DETAILED ACTION
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 19 June 2019; which amends the abstract, specification, and claims 3-8 and 11-19.  Claims 1-20 are pending in this application.
This application is a 35 U.S.C. §371 National Stage entry of Serial No. PCT/CN2018/122391 and is, therefore, accorded the benefit of the earlier filing date of 20 December 2018.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119(a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s information disclosure statements, received 04 December 2019 and 10 March 2021, with accompanying reference copies. These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, they have been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 19 June 2019. These drawings are not acceptable, because they have been deemed to be in color (if no actual color is present, the shading is apparently being interpreted as color by the Draftsman).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:  The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
In the alternative, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 
The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11, 14 and 15 are rejected under 35 U.S.C. §112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim 9 has been presented as being dependent upon claim 1, and appears to be a hybrid of a method type and apparatus type claim.  However, the functional limitations (steps) of claim 9 are essentially duplicative of/inherently necessary to the apparatus defined by claim 1.  If this claim remains dependent upon claim 1, then it will remain rejected under 35 U.S.C. §112(d) as failing to further limit the subject matter of claim 1.  This also applies to claims 10, 11, 14 and 15, with respect to claims 2, 3 and 5.
Claims 9-11, 14 and 15 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1-3 and 5.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  In this case, the functional limitations (steps) of claims 9-11, 14 and 15 are essentially duplicative of/inherently necessary to the apparatus defined by claims 1-3 and 5, respectively.  See MPEP §608.01(m).
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 5, 7, 8, 13, 17 and 18 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 4 and 13, the term suitable is deemed to be a relative term which renders the claim indefinite, since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 5, there is no clear and proper functional antecedence for an updated plants cultivation database, since no context for any updating of the database has previously been provided for.  Note: this claim is dependent upon claim 1, while updating the database is introduced in claim 3.
In claim 7, there is no clear and proper antecedent basis for the watering process.
In claim 17, there is no clear and proper antecedent basis for the cloud server nor the user terminal, since such elements were not introduced until claims 5 and claims 14 or 15, respectively, while this claim is dependent upon claims 1, 9 and 12.
In claim 18, there is no clear and proper antecedent basis for the user terminal, the water reservoir nor the fertilizer applicator, since such elements were not introduced, respectively, until claims 4, 5, 13 and 15, while this claim is dependent upon claims 1, 9 and 12.  Also, there is no clear and proper antecedent basis for the command.
The remainder of the claims stand rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9, 11, 13 and 19 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Yang et al. (CN 101236410; cited by Applicant, with reference to page numbers of English translation provided by Applicant).
As per claim 1, Yang et al. teaches the instantly claimed intelligent cultivation apparatus (abstract), comprising: a sensor, configured to measure plants cultivation environment parameter data (pg 3, para 5, the sensor collects the soil moisture content data in real time; pg 7, para 1); a controller, configured to generate plants cultivation status information based at least on the measured plants cultivation environment parameter data (pg 3, para 1, a data collection terminal is used to monitor the soil moisture in real time and a decision support system converts and performs reasoning on this data; pg 7, para 5); and a cultivation suggestion generator, configured to generate a targeted cultivation suggestion (pg 3, para 3-4, decision analysis and fuzzy inference units perform logic judgement processing to generate an irrigation instruction based on the database information and the processed sensor data; pg 7, para 1-2 and 4) based at least on a plants cultivation database (pg 3, para 1, database of crop irrigation water demand indicators; pg 3, para 4 - decision control database) and the plants cultivation status information (pg 3, para 3-4, based on the database information and the sensor embedded data).  Similarly applies to claim 9.
As per claim 3, Yang et al. teaches that the instantly claimed cultivation suggestion generator [is] further configured to combine the targeted cultivation suggestion with the plants cultivation status information, for adjusting calculating parameters of the cultivation suggestion generator and updating the plants cultivation database (pg 4, para 5; pg 8, para 1).  Similarly applies to claim 11.
As per claim 4, Yang et al. teaches that the instantly claimed sensor includes one or more of a temperature sensor, a humidity sensor, a light intensity sensor and a soil nutrient sensor (pg 9, para 4); the plants cultivation database includes at least one of a plants growth cycle, a suitable temperature, a suitable humidity, a suitable light intensity, a suitable soil parameter, a required nutrient component, a watering parameter and a fertilizing parameter (pg 3, para 1 and 3-4; pg 4, para 2-4 and 6; pg 6, last para); the controller further controls a water reservoir to water plants and/or controls a fertilizer applicator to fertilize plants based on the targeted cultivation suggestion (pg 3, para 1-3, controls a fertilization process).
As per claim 6, Yang et al. teaches the instantly claimed display screen (pg 5, para 1; pg 8, para 6).
As per claim 13, Yang et al. teaches that the instantly claimed plants cultivation database includes at least one of a plants growth cycle, a suitable temperature, a suitable humidity, a suitable light intensity, a suitable soil parameter, a required nutrient component, a watering parameter and a fertilizing parameter (pg 3, para 1 and 3-4, database of crop irrigation water demand indicators; pg 4, para 2-4 and 6; pg 6, last para); the targeted cultivation suggestion includes at least one of a suitable temperature range, a suitable humidity range, a watering period, a watering amount, a watering flow rate, a watering frequency, a nutrient solution applying amount, a fertilizing suggestion, a water absorption of the soil, a suitable soil, an illumination period and a suitable cultivation vessel size for plants cultivation in practice (pg 3, para 3-4, generate an irrigation instruction; pg 7, para 1-2, 4 and 6, control irrigation equipment including to open/close a valve (i.e.; control watering amount/flow rate)), wherein the controller controls a water reservoir to water plants and/or controls a fertilizer applicator to fertilize plants based on the targeted cultivation suggestion (pg 3, para 1-3, controls a fertilization process).
Yang et al. further teaches the instantly claimed user terminal, the user terminal configured to communicate with the intelligent cultivation apparatus over a wireless network (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10, 12, 15, 16 and 18 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410), as applied to claims 1 and 9, above, further in view of Abel et al. (U.S. Patent No. 5,467,271; newly cited).
As per claim 2, although Yang et al. teaches Applicant’s invention substantially as instantly claimed, Yang et al. does not teach the instantly claimed camera configured for capturing images of the plants, wherein the cultivation suggestion generator generates the targeted cultivation suggestion based on the images of the plants, the plants cultivation database and the plants cultivation status information.  In this regard, Abel et al. teaches that it was known in the art to map crop fields using a camera, and utilize the mapped information to control irrigation, fertilization and harvesting of the crops (abstract; cols 1-2; col 3, lines 41-49; claims 1-47).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Yang et al., since Abel et al. teaches that it improves crop productivity (col 1, lines 6-11).  Similarly applies to claim 10.
As per claim 12, Yang et al. further teaches the instantly claimed acquiring, by a wireless communication device, from a wireless network (pg 4, para 1; pg 7, para 3, wirelessly), geographical location information of the intelligent cultivation apparatus (pg 4, para 4) and …, wherein the cultivation suggestion generator generates a targeted cultivation suggestion on plants growth based on the plants cultivation database, the plants cultivation status information as well as the geographic location information … (pg 3, para 3-4; pg 4, para 4; pg 7, para 1-2 and 4).  However, Yang et al. does not teach the instantly claimed use of season information for cultivation.  In this regard, Abel et al. teaches that it was known in the art to relate crop status information to seasons/time frames (col. 2, lines 36-39; col 7, lines 36-40).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Yang et al., since Abel et al. teaches that it improves accuracy of the productivity determination.
Yang et al. teaches the instantly claimed transmitting, by the wireless communication device, to a user terminal, the plants cultivation status information generated by the controller and/or the targeted cultivation suggestion generated by the cultivation suggestion generator (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system).
As per claim 16, although Yang et al. teaches Applicant’s invention substantially as instantly claimed, Yang et al. does not teach the instantly claimed receiving, by the wireless communication device, an electronic album transmitted from the user terminal; and controlling, by the controller, a display screen to display the electronic album transmitted from the user terminal.  In this regard, Abel et al. teaches that it was known in the art to display visualizations of the crops and their status (col 7, lines 44-48).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Yang et al., since such would necessarily improve user-friendliness of the graphical interface/terminal.
As per claim 18, Yang et al. teaches the instantly claimed receiving, by the wireless communication device, a command transmitted from the user terminal to water and/or fertilize plants (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system); and controlling, by the controller, the water reservoir to water plants and/or the fertilizer applicator to fertilize plants, according to the command received by the wireless communication device (pg 3, para 1-3, controls a fertilization process).
Claims 5 and 20 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410), as applied to claim 1, above, further in view of Greenberg et al. (U.S. Patent Application No. 2016/0219794; cited by Applicant).
As per claim 5, Yang et al. further teaches the instantly claimed wireless communication device which includes a first operating mode …: in the first operating mode, the wireless communication device is connected, as a wireless access point, to a user terminal so as to be configured through the user terminal (pg 4, para 1 and 7, wireless terminal; pg 7, para 3, wireless human-computer interaction system).  However, Yang et al. does not teach the instantly claimed second operating mode, wherein in the second operating mode, the wireless communication device is connected to a cloud server, so as to download the plants cultivation database and uploading an updated plants cultivation database.  In this regard, Greenberg et al. teaches that it was known in the art for horticultural/agricultural control systems to communicate with cloud servers (para[0072, 0102, 0105]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the system of Yang et al., since Greenberg et al..
Claims 14 and 17 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410) in view of Abel et al. (U.S. Patent No. 5,467,271), as applied to claim 12, above, further in view of Greenberg et al. (U.S. Patent Application No. 2016/0219794).
As per claim 14, although the combination of Yang et al. and Abel et al. teaches Applicant’s invention substantially as instantly claimed, neither Yang et al. nor Abel et al. teach the instantly claimed connecting the wireless communication device to a cloud server, for downloading the plants cultivation database and uploading an updated plants cultivation database.  In this regard, Greenberg et al. teaches that it was known in the art for horticultural/agricultural control systems to communicate with cloud servers (para[0072, 0102, 0105]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such functionality in the combined system of Yang et al. and Abel et al., since Greenberg et al. teaches a resultant ability to monitor and control geographically disparate crops.  Similarly applies to claim 17.
Claims 7 and 8 are rejected under 35 U.S.C. §103, as being unpatentable over Yang et al. (CN 101236410), as applied to claim 1, above, further in view of Oliver et al. (U.S. Patent Application Publication No. 2015/0081058; newly cited).
 As per claim 7, although Yang et al. teaches Applicant’s invention substantially as instantly claimed, Yang et al. does not teach that the instantly claimed sensor includes a first humidity sensor and a second humidity sensor, at a first moment in the watering process, first humidity data is measured at a first location by using the first humidity sensor; at a second moment in the watering process, second humidity data is measured at a second location by using the second humidity sensor; a water absorption rate of the soil is calculated by using the controller based on the first humidity data, the second humidity data, a distance between the first location and the second location as well as a time interval between the first moment and the second moment, as the plants cultivation status information; a targeted cultivation suggestion on watering is generated by using the cultivation suggestion generator based on the plants cultivation database and the water absorption rate of the soil.  In this regard, Oliver et al. teaches utilizing such information in plant cultivation control (abstract; para[0036, 0211-0214, 0223, 0434-0437, water flow through the soil).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such information in the system of Yang et al., since it more accurately indicates watering conditions.
As per claim 8, although Yang et al. teaches Applicant’s invention substantially as instantly claimed, Yang et al. does not teach that the instantly claimed sensor further includes a third humidity sensor and a first temperature sensor, at a third moment after watering, third humidity data is measured by using the third humidity sensor; at a fourth moment after watering, fourth humidity data is measured by using the third humidity sensor; temperature data after watering is measured by using the first temperature sensor; a drying  is calculated by using the controller based on the third humidity data, the fourth humidity data, a time interval between the third moment and the fourth moment as well as the temperature data, as the plants cultivation status information; a targeted cultivation suggestion on a watering amount is generated by using the cultivation suggestion generator based on the plants cultivation database, the water absorption rate of the soil and the drying rate of the soil.  In this regard, Oliver et al. teaches utilizing such information in plant cultivation control (abstract; para[0036, 0211-0214, 0223, 0434-0437, loss of moisture).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such information in the system of Yang et al., since it more accurately indicates watering requirements.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
9/20/21